DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, it is not clear how a planarization layer that is the optical coating and also has a refractive index closely matching the layer below it may be an anti-reflection film which would require a layer with a lower refractive index or a high-reflective coating or metallic coating which would require a greater refractive index. For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-10, 12-13, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US Pub. 2017/0168379 A1) in view of Woody, V. et al. (US Pub. 2011/0250392 A1) (hereafter “Woody”) and Strauß (US Pub. 2015/0003042 A1).
Regarding claims 1, 2, 4, 7, 8 and 21, Hashizume discloses a wavelength conversion element comprising a base material, wavelength conversion layer which 
Hashizume does not specifically disclose the light transmission of the light transmitting layer but the purpose of the layer is to transmit light (abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a layer that is specifically disclosed as light transmitting will have a high light transmittance within the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in light transmittance involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II. 
Hashizume does not specifically disclose the planarization layer comprising organic material where the layer has a roughness average that is no more than 0.25 of an Ra of the surface of the light conversion layer; an Ra of nor greater than 0.02 microns, or an Ra of not more than 0.1 of a wavelength of the emission light.
Woody discloses a substrate coated with a composition comprising acrylate (organic material) and inorganic oxide particles to form a planarizing layer having a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the planarization layer in the conversion element in Hashizume could be the planarization layer taught in Woody to have very low surface roughness, Ra, of less than about 1 nm as a desired surface roughness for a planarization layer for an optical or electrical device (Woody, [0001]-[0002] and [0011] and Hashizume, [0008]). If the surface roughness, Ra, is very low on the order of 1 nm or less, it would be expected that the Ra would be less than 0.25 of an Ra of the surface of the light conversion layer and 0.1 of a wavelength of the emission light since such a low surface roughness is approaching zero.
Hashizume in view of Woody discloses the wavelength conversion layer comprising phosphor and a binder but does not disclose the binder being silicone (Hashizume, [0064]).
Strauß discloses a conversion element comprising a scattering layer, reflection layer and conversion layer in between (abstract) where the conversion layer comprises a conversion material which may be cerium or europium doped luminescent substance (phosphor) and silicone matrix material (binding material) ([0017]-[0022]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the conversion layer in Hashizume could be made of the materials taught in Strauß as conventionally known suitable materials used to form a conversion layer (The selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Hashizume in view of Woody and Strauß does not specifically disclose the light conversion layer generating emission light at an angle of at least 30 degrees relative to normal or the refractive index of the planarization layer being equal to or less than the light conversion layer. However, Examiner takes the position that the planarization layer will inherently have a lower refractive index than the light conversion layer in the element in Hashizume in view of Woody and Strauß given the light conversation layer will contain high refractive index phosphor which will result in the light conversation layer having a higher refractive index (Hashizume, [0064] and Strauß, [0018]-[0022]) and the planarization layer in Hashizume in view of Woody contains silica (Woody, [0008] and [0016]) which will decrease the refractive index of the layer (see instant Specification, page 5, lines 12-27), so the two layers would be expected to have the relationship where the refractive index of the planarization layer is lower than the light conversion layer. Further, since the planarization layer has a lower refractive index then the light conversion layer in Hashizume in view of Woody and Strauß, the property of the angle of light emission would also be expected since having a planarization layer with a lower refractive index will increase the angle of emission light (see instant Specification, page 4, line 33 to page 5, line 1). Thus, the element in Hashizume in view of Woody and Strauß would also be expected to have the claimed property of generating emission light at an angle of 30 degrees relative to normal.
Regarding claim 6
Regarding claims 9 and 10, Hashizume discloses the base material being able to reflect light (optically functional) ([0063]).
Regarding claim 12, Hashizume discloses a base material or a heat dissipating plate on which the remaining elements are placed ([0061]). Either may be considered a substrate.
Regarding claim 13, Hashizume discloses the invention applied to a luminaire, projector or headlight of an automobile ([0002] and [0088]).
Regarding claim 28, Hashizume discloses a wavelength conversion element comprising a base material, wavelength conversion layer which comprises a wavelength conversion material and a binder (light conversion layer), a light transmitting layer (planarization layer), and an antireflection film (optical coating) (abstract and Fig. 3). The flatness of the conversion layer is enhanced by the light transmitting layer so that the antireflection layer can provide sufficiently high antireflection function (the light transmitting layer is optically smooth and smoother in comparison to the conversion layer) ([0008] and [0077]). The light converting particles are phosphor ([0064]) so are considered capable of generating light from excitation incident on the conversion layer (see [0006] and [0037]-[0059]).
Hashizume does not specifically disclose the planarization layer with a roughness average that is no more than 0.25 of an Ra of the surface of the light conversion layer.
Woody discloses a substrate coated with a composition comprising acrylate (organic material) and inorganic oxide particles to form a planarizing layer having a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the planarization layer in the conversion element in Hashizume should have very low surface roughness, Ra, of less than about 1 nm as taught in Woody as a desired surface roughness for a planarization layer for an optical or electrical device (Woody, [0001]-[0002] and [0011] and Hashizume, [0008]). If the surface roughness, Ra, is very low on the order of 1 nm or less, it would be expected that the Ra would be less than 0.25 of an Ra of the surface of the light conversion layer since such a low surface roughness is approaching zero.
Hashizume in view of Woody discloses the wavelength conversion layer comprising phosphor and a binder but does not discloses the binder being silicone (Hashizume, [0064]) or the planarization layer comprising silicone.
Strauß discloses a conversion element comprising a scattering layer, reflection layer and conversion layer in between (abstract) where the conversion layer comprises a conversion material which may be cerium or europium doped luminescent substance (phosphor) and silicone matrix material (binding material) ([0017]-[0022]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the conversion layer in Hashizume could be made of the materials taught in Strauß as conventionally known suitable materials used to form a conversion layer (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.,
Further, Hashizume discloses the light transmitting layer and wavelength conversion layer being made of the same binder material ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the binder material for the light transmitting layer could be made of the same binder material as the wavelength conversion layer in Hashizume in view of Strauß, silicone (see discussion above) as a preferred structure for the element (Hashizume, [0065]). Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the silicone light transmitting layer in Hashizume in view of Woody and Strauß would be expected to be a low refractive index layer as claimed.
Claims 1, 2, 4, 6-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2017/0146219 A1) in view of Woody, V. et al. (US Pub. 2011/0250392 A1) (hereafter “Woody”) and Strauß (US Pub. 2015/0003042 A1).
 Regarding claim 1, 2, 4, 7, 8, 12, and 21, Li discloses a wavelength conversion device comprising a substrate, reflecting layer, light-emitting layer (light conversion layer), glass layer (planarization layer) and anti-reflection film (optical coating) where the light-emitting layer contains a wavelength conversion material and binder (abstract and [0056]). The glass layer has a flat smooth surface that ensures uniformity and avoids adverse impact on the light transmission (optically smooth) and where the light emitting layer is non-smooth (glass layer is smoother than light emitting layer) ([0057]). The light 
Li does not specifically disclose the transmittance of the glass layer. However, Li discloses the desire for high light utilization efficiency ([0035]) where the glass layer should not adversely impact the transmission of light ([0057]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a layer that is specifically disclosed as not adversely impacting transmission of light will have a high light transmittance within the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in light transmittance involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Li does not specifically disclose the planarization layer comprising organic material where the layer has a roughness average that is no more than 0.25 of an Ra of the surface of the light conversion layer; an Ra of nor greater than 0.02 microns, or an Ra of not more than 0.1 of a wavelength of the emission light.
Woody discloses a substrate coated with a composition comprising acrylate (organic material) and inorganic oxide particles to form a planarizing layer having a surface roughness, Ra, of less than about 1 nm (abstract and [0011]) where the planarized surface is for optical or electrical devices ([0002]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the layer with a flat smooth surface in the conversion element in Li could be the planarization layer taught in Woody to have very low surface roughness, Ra, of less than about 1 nm as a desired surface roughness for a layer that 
Li discloses the light emitting layer comprising wavelength conversion material and a resin or silica gel binder (Li, [0045]) but does not disclose the conversion material being phosphor or the binder being silicone. 
Strauß discloses a conversion element comprising a scattering layer, reflection layer and conversion layer in between (abstract) where the conversion layer comprises a conversion material which may be cerium or europium doped luminescent substance (phosphor) and silicone matrix material (binding material) ([0017]-[0022]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the light emitting layer in Li could be made of the materials taught in Strauß as conventionally known suitable materials used to form a conversion layer (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Li in view of Woody and Strauß does not specifically disclose the light conversion layer generating emission light at an angle of at least 30 degrees relative to normal or the refractive index of the planarization layer being equal to or less than the light conversion layer. However, Examiner takes the position that the planarization layer will 
Regarding claim 6, Li discloses the antireflection as a film on the glass layer with a thickness of 50 to 150 nm (film stack) ([0058]).
Regarding claims 9-11, Li discloses a reflecting layer (optically functional layer) on the second surface of the light-emitting layer (abstract and Figs. 1 and 2). The reflecting layer comprises reflecting particles, auxiliary particles and a binder (abstract) where the binder is resin (reflective resin material) ([0044]). 
Regarding claim 13, the term “a colour wheel; a phosphor wheel; a projection display; and an automotive headlight” describes a manner of operating the claimed is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.

Allowable Subject Matter
Claims 20, 22-25, and 27 are allowed. The following is a statement of reasons for the indication of allowable subject matter. The prior art of record indicates that the binder of the smoothing layer should be similar to the binder of the light conversion layer (Hashizume, [0065] and Li, [0057]). However, this similarity will lead to differences in the refractive indices of the two layer because the light conversion layer also includes high refractive index light conversion materials so that a some difference in refractive index would be expected so there is no teaching of a small difference between the refractive indices of the two layers and none of the cite prior art disclose such a feature.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/14/2021 regarding the rejection over claims 1-2, 4, 4-13, and 21 have been fully considered but they are not persuasive. 
Applicant argues Hashizume or Li in view of Woody and Strauß fails to disclose the claimed invention because changing the binder in Hashizume or Li to the binder in Strauß would require the layer to be sintered at high temperatures which would damage the conversion layer. Applicant further argues none of the references teach the claimed transmittance for the planarization layer.
Examiner respectfully disagrees. In response to applicant's argument that sintering at high temperatures would be required for the light conversion layer made of silicone based on the teachings in Hashizume or Li, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It would have been obvious to one of ordinary skill in the art at the effective filing date that high temperature sintering is not suitable for organic material layers, and the method of forming those layers should be modified according to the new materials.
Regarding the argument that Hashizume or Li does not disclose the high transmission rate as claimed, as discussed above, both references are considered to teach light transmission for the layer (Hashizume, abstract and Li, [0057]). Therefore, 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over claims 1, 2, 4, 6-13, and 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783